Citation Nr: 1132999	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for thrombophlebitis of the left leg.

3.  Entitlement to service connection for thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1970 to October 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, declined to reopen claims for service-connection for thrombophlebitis, right and left legs, and denied service connection for hepatitis C.  In March 2009, the Board reopened and remanded the claims for additional development.  With respect to the issue decided herein, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In his October 2005 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board in Washington DC.  In a March 2006 correspondence to the Board, he withdrew his request.  Accordingly, the request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e).

In May and June 2003, the Veteran submitted new claims for service connection for spinal stenosis and pes planus.  It does not appear that any action was taken on those claims.  The issues of service connection for spinal stenosis and pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for thrombophlebitis of the right and left legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C did not begin during service and is not shown by competent evidence to be causally related to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Hepatitis C

The Veteran is seeking service connection for hepatitis C, which he contends he contracted in service when he was given inoculations with a "jet injector."  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay persons are competent to report symptoms that they have experienced, when they experienced the symptoms, and events that they have witnessed.  Layno, 6 Vet. App. at 407.  As noted previously, lay opinion evidence as to the diagnosis of a condition or the cause of a condition may or may not be competent evidence, depending on the nature of the condition.  See Jandreau, 492 F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  As to some of the factors that go into making these determinations, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  See Buchanan v. Nicholson, 451 F3.d 1331 (Fed. Cir. 2006).  The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301.  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

The Veteran's service treatment records are negative for any diagnosis or any indication of hepatitis or any other significant illness.  Specifically, no significant illness, including hepatitis, was noted during the Veteran's October 1972 separation examination.  The Veteran received several immunizations during service, but there is no indication of any infection following those immunizations.  

A VA treatment note dated in June 1987 indicates that the Veteran was negative for hepatitis C.  

Treatment records from the Texas Department of Corrections show that the Veteran underwent surgery to his spine in March and April 1999, in which he received multiple blood transfusions.  Hepatitis C antibodies were first noted in October 1999.  

During a June 2003 VA examination conducted in connection with another claim, the Veteran attributed his hepatitis C to a blood transfusion he received in connection with his back surgery.  However, he also admitted to using cocaine from 1971 to 1992, and he reported that he used a drug called "benado" in service in Korea.  The Veteran indicated that he did not have any treatment for his hepatitis C while in prison as no treatment was indicated.  The Veteran was incarcerated at the time of the examination, and he reported that he had been in prison from 1984 to 1988 and from 1993 to 2001.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in July 2010.  With regard to hepatitis C risk factors, the examiner noted that the Veteran had no history of blood transfusions, organ transplants, or hemodialysis.  There had been no blood exposure, sharing of toothbrushes, tattoos, or body piercings.  The Veteran denied high risk sexual practices as well as intravenous drug use; however, he admitted to smoking and snorting cocaine after service, stating that he had last used cocaine in 1984.  In a September 2010 addendum, the examiner noted that the Veteran had previously acknowledged using cocaine until 1992.   

The examiner noted the Veteran's claim that he had contracted hepatitis C through airgun injections in service.  The examiner observed that, while that scenario is biologically plausible, there have been no case reports of hepatitis C being transmitted by airgun.  Based on the examination and review of the records, the examiner opined that the most likely etiology of the Veteran's hepatitis C was his history of intranasal cocaine use.  

Based on the foregoing evidence, the Board finds that service connection for hepatitis C is not warranted.  Hepatitis C did not begin in service or for many years thereafter, as hepatitis C antibodies were first noted in October 1999, and there is evidence that the Veteran did not have hepatitis C as late as 1987.  That a condition manifested so many years after service weighs against a finding of service connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, there is no competent evidence relating hepatitis C to any incident of the Veteran's service.  While the July 2010 VA examiner acknowledged that it is "biologically plausible" that hepatitis C may be transmitted through airgun inoculations, he noted that it is extremely unlikely, as there are no documented cases of transmission hepatitis C in this manner.  The examiner ultimately attributed the Veteran's hepatitis C to his abuse of intranasal drugs after service.

The Veteran is competent to testify as to the circumstances of his service, to include inoculations he received.  The Veteran is not competent, however, to state that this risk factor caused his hepatitis C.  There is no evidence of record which would indicate that the claimed in-service risk factor caused his hepatitis C.  The record does not reflect that the Veteran suffered any infections or other complications upon receiving inoculations in service.  His contention in this regard is mere speculation.  See Bostain v. West, 11 Vet. App. 124 (1998).  In addition, his contentions have been inconsistent.  During the June 2003 VA examination, he attributed his Hepatitis C to blood transfusions received in connection with post-service back surgery.  It wasn't until he filed a claim for compensation for Hepatitis C that he alleged it was due to the airgun injections in service.  

As there is no competent evidence that hepatitis C is related to service, the claim must be denied.  


ORDER

Service connection for hepatitis C is denied. 


REMAND

The Veteran is seeking service connection for thrombophlebitis of the legs, bilaterally.  The evidence shows that he was treated for a blood clot in service in June 1972, which was also diagnosed as phlebitis, as well as a pulmonary embolism in June 1972.  Since his separation from service, he has been variously diagnosed with varicose veins, nodular vasculitis, deep vein thrombosis, venous insufficiency and hypercoagulation, and service connection has been in effect for varicose veins of the left leg since August 1979.  During a Board hearing in May 1979, a doctor from the American Legion testified before the Board that the Veteran's vascular disability is undoubtedly related to the incident in service because phlebitis is necessarily a chronic condition.  However, the claims file also contains evidence showing that the Veteran was periodically found to have no objective signs of active vascular disabilities.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in July 2010.  The examiner stated that he reviewed the record, and he examined the Veteran, concluding that deep vein thrombosis and pulmonary embolism are not related to the Veteran's service-connected varicose veins.  In a September 2010 addendum, he stated that the conditions did not begin during service.  The examiner failed to provide a rationale for the opinion provided, as requested.  Additionally, he did not address the probable etiology of the diagnosed disorders nor discuss whether the symptomatology the Veteran experienced in service may be related to his current disabilities.  

A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Veteran's representative has argued that the VA opinion is inadequate and the Board agrees.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at  271.  Therefore, another remand is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any vascular disability of the legs.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must do the following:

Identify any current vascular disorders of the legs the Veteran has and describe the associated symptomatology.  If the symptoms of different disorders cannot be reliably distinguished, the examiner should so indicate. 

If the examination results in a diagnosis other than varicose veins of the left leg, the examiner should offer an opinion as to the etiology of each diagnosed disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to active service, to include the blood clot the Veteran suffered in service, or whether it is caused or aggravated by the service-connected varicose veins of the left leg.  The examiner should discuss the symptoms the Veteran displayed in service, as well as the positive nexus opinion provided by his doctor in May 1979.

The examiner is requested to provide a rationale for any opinion provided.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


